EXHIBIT COMBINED PRO-FORMA FINANCIAL INFORMATION The following unaudited pro forma combined financial statements give effect to the transaction between IX Energy Inc. and Yoo, Inc the “Company”. In accordance with the Exchange Agreement pursuant to which the Company will purchase from IX Energy, all issued and outstanding shares of common stock in consideration for the issuance of 16,783,012 shares of Yoo, Inc. common stock. The Share Exchange will result in a change of control of Yoo, Inc., with IX Energy, Inc owning approximately 89.35% of the Company stock.IX Energy, Inc business will be the Company’s sole business. This transaction with be accounted for as a reverse acquisition. The pro forma combined statements of operations for the nine months ended September 30, 2008 and year ended December 31, 2007 assumes that the Exchange Transaction was consummated on January1, 2008 and January 1, 2007, respectively. The pro forma combined balance sheet as of September 30, 2008 assumes the Share Exchange Transaction, distribution of assets and payment of liabilities were consummated on that date. It also assumes that $2.75 million of equity financing was done on January 1, 2008. The information presented in the pro forma combined financial statements does not purport to represent what our financial position or results of operations would have been had the Share Exchange Transaction, distribution of assets and payment of liabilities occurred as of the dates indicated, equity raise of $2.75 million nor is it indicative of our future financial position or results of operations for any period. You should not rely on this information as being indicative of the historical results that would have been achieved had the companies always been combined or the future results that the combined company will experience. The pro forma adjustments are based upon available information and certain assumptions we believe are reasonable under the circumstances. These pro forma combined financial statements should be read in conjunction with the accompanying notes and assumptions and the historical financial statements of IX Energy and Yoo, Inc. The following unaudited pro forma financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. F-1 IX Energy, Inc. Balance Sheets September 30, 2008 Unaudited A B IX Energy, Inc. Yoo, Inc. Combine Adjustment Proforma Assets: Cash $ 4,774,134 $ 11,706 $ 4,785,840 $ 2,463,294 C, D $ 7,249,134 Accounts receivable (including retainage of $8,210 and $8,210 in 2008 and 2007) 103,210 103,210 103,210 Costs and estimated earnings in excess of billings on uncompleted contracts - - - Deposit 3,775,634 3,775,634 3,775,634 Total Current Assets 8,652,978 11,706 8,664,684 2,463,294 11,127,978 Fixed Assets 26,318 26,318 26,318 Debt issue cost 6,202 6,202 6,202 Total Assets $ 8,685,498 $ 11,706 $ 8,697,204 $ 2,463,294 $ 11,160,498 Liabilities and Stockholders’ Equity (Deficit) Liabilities: Accounts payable and accrued expenses $ 220,873 $ 24,805 $ 245,678 $ (24,805 ) C $ 220,873 Notes payable - bridge loans $ 500,000 $ 500,000 $ 500,000 Notes payable - related party 1,123,000 1,123,000 1,123,000 Accrued interest - bridge loans 5,838 5,838 5,838 Accrued interest payable - related party 52,105 52,105 52,105 Estimated losses on uncompleted contracts - - - Deferred revenue 7,657,478 7,657,478 7,657,478 Total Current Liabilities 9,559,294 24,805 9,584,099 (24,805 ) 9,559,294 Stockholders’ Equity (Deficit): 21,283,012 shares issued and outstanding E 341,021 600 341,621 2,474,400 C,D 2,816,021 Additional paid in capital - 49,800 49,800 (49,800 ) C - Stock subscription receivable (400 ) (400 ) 400 C Accumulated deficit (1,214,817 ) (63,099 ) (1,277,916 ) 63,099 C (1,214,817 ) Total Stockholders’ Equity (Deficit) (873,796 ) (13,099 ) (886,895 ) 2,488,099 1,601,204 Total Liabilities and Stockholders’ Equity (Deficit) $ 8,685,498 $ 11,706 $ 8,697,204 $ 2,463,294 $ 11,160,498 NOTES TO PROFORMA BALANCE SHEET AS OF September 30, 2008 A) Reflects the historical balance sheet of IX Energy as of September30, 2008 B) Reflects the historical balance sheet of Yoo, Inc.as of September30, 2008 C) Reflects equity sale of 12,375,000 shares for $2.75 million of cash less capital cost of $275K. D) Reflects the elimination of Yoo, Inc, assets, liability and equity E) Reflects the share exchange between IX energy Inc and IX Energy Holdings, Inc. and shares sold in the PIPE offering F-2 IX Energy, Inc. PROFORMA STATEMENT OF OPERATIONS Year Ended December 31, 2007 UNAUDITED F G Proforma IX Energy, Inc Yoo Inc Combined Adjustment Proforma Sales $ 185,940 $ - $ 185,940 $ 185,940 Cost of Sales 260,740 260,740 260,740 Gross Loss (74,800 ) (74,800 ) (74,800 ) Operating Expenses General and administrative 25,897 0 25,897 0 25,897 Total Operating Expenses 25,897 - 25,897 0 25,897 Loss from Operations (100,697 ) - (100,697 ) 0 (100,697 ) Other Expense 1,576 1,576 1,576 Total Other Expense 1,576 - 1,576 1,576 Net Loss $ (102,273 ) $ - $ (102,273 ) $ - $ (102,273 ) Net Loss per Share - Basic and Diluted $ (0.00 ) Weighted Average Number of Shares Outstanding During the Year/Period - Basic and Diluted H 21,283,012 NOTES TO THE PROFORMA STATEMENT OF OPERATIONS AS OF DECEMBER 31, 2007 F) Reflects the December 31, 2007 Statement of Operations for IX Energy Inc for the 12 months ended. G) Reflects the December 31, 2007 Statement of Operations for Yoo, Inc. for the 12 months ended h)Reflects the share exchange between IX Energy Inc and IX Energy Holdings and shares sold in PIPE offering. F-3 IX Energy, Inc. PROFORMA STATEMENT OF OPERATIONS For the Nine Months ended September 30, 2008 UNAUDITED J K Proforma IX Energy, Inc Yoo, Inc. Combined Adjustment Proforma Sales - construction contracts $ 68,660 $ - $ 68,660 $ 68,660 Sales - other 5,638,624 5,638,624 5,638,624 Total sales 5,707,284 0 5,707,284 5,707,284 Cost of sales - construction contracts 88,205 88,205 88,205 Cost of sales - other 5,525,472 5,525,472 5,525,472 Total cost of sales 5,613,677 0 5,613,677 5,613,677 - Gross profit (loss) 93,607 0 93,607 $ 93,607 - Operating expenses - General and administrative 1,003,131 63,099 1,066,230 (63,099 ) L 1,003,131 Total operating expenses 1,003,131 63,099 1,066,230 (63,099 ) 1,003,131 - Loss from operations (909,524 ) (63,099 ) (972,623 ) (63,099 ) $ (909,524 ) Other income (expense) Interest income 26,175 26,175 26,175 Interest expense (59,744 ) (59,744 ) (59,744 ) Transaction loss due to foreign currency (36,505 ) (36,505 ) (36,505 ) Letter of credit fee loan fee (120,946 ) (120,946 ) (120,946 ) Total other expense - net (191,020 ) - (191,020 ) (191,020 ) - Net loss $ (1,100,544 ) $ (63,099 ) $ (1,163,643 ) (63,099 ) $ (1,100,544 ) (0.05 ) Weighted Average Number of Shares Outstanding During the Year/Period - Basic and Diluted M 21,283,012 NOTES TO THE PROFORMA STATEMENT OF OPERATIONS AS OF September 30, 2008 J) Reflects the September 30, 2008 Statement of Operations for IX Energy Inc for the 9 months ended. K) Reflects the September 30, 2008 Statement of Operations for Yoo for the 9 months ended L) Reflects the elimination of Yoo, Inc. expenses. M)Reflects the share exchange between IX Energy Inc and IX Energy Holdings and shares sold in PIPE offering. F-4
